            Case 3:20-cv-00059-SDD-EWD           Document 16     07/29/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

  MCCLAY CIVIL ACTION

  VERSUS                            20-59-SDD-EWD

  DG LOUISIANA, LLC

                                             RULING

           The Court, after carefully considering the Motion,1 the record, the law applicable to

  this action, and the Report and Recommendations2 of United States Magistrate Judge

  Erin Wilder-Doomes, dated June 11, 2021, to which no objection was filed, hereby

  approves the Report and Recommendations of the Magistrate Judge and adopts it as the

  Court's opinion herein.

           ACCORDINGLY,

           IT IS HEREBY ORDERED that the Motion is GRANTED and this cause of action

  is hereby REMANDED to the 18th Judicial District Court, Parish of Iberviile, Louisiana for

  lack of subject matter jurisdiction under 28 U.S.C. § 1332(a). To the extent any portion of

  the motion can be construed as a request for costs and attorney's fees under 28 U.S.C.

    1447(c), that such request is hereby DENIED.

           Signed in Baton Rouge, Louisiana on July 28,2021.




                                         ~^A^^^/^^
                                          CHIEF JUDG^SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA



  1 Rec. Doc. 13.
  2 Rec. Doc. 25.




18th JDC
